MARRONE, J.,
George Pestalozzi has appealed from an order of the Secretary of Revenue suspending his operating privileges for a period of 15 days under the provisions of The Vehicle Code of the Commonwealth of Pennsylvania. The suspension arises out of appellant’s having been convicted of a violation of The Vehicle Code of April 29, 1959, P. L. 58, sec. 1002, 75 PS § 1002(b)(8). The order of suspension was based on the provisions of section 618(b)(2). There is no dispute as to the conviction.
While appellant’s petition avers that he had not been afforded the opportunity of a hearing prior to suspension, this averment was withdrawn at the hearing. The only reason argued as entitling him to relief is that the action of the secretary was an arbitrary and capricious exercise of governmental power and violative of appellant’s legal and constitutional rights.
Appellant argues that since a violation of section 1002(b)(8) of The Vehicle Code, is not one of those *692listed under the point system for driver education, testing and suspension which was added to The Vehicle Code by the Act of January 24, 1966, P. L. (1965) 1497, 75 PS §619.1, and that since the penalties for similar violations included in that section would merely result in an assessment of points for a conviction in accordance with the schedule therein set forth, to permit a 15-day suspension for this violation is unfair and thus an abuse of discretion on the part of the secretary.
Whether the legislature inadvertently omitted section 1002(b)(8) or whether it was intentionally omitted from the list of offenses for which points are to be assessed under section 619.1 is not for this court to resolve. Perhaps the fact that section 1002(b)(8) provides for further restricted speed zones on State highways outside of business and residence districts where traffic conditions or other conditions of the highways make it unsafe to operate at the maximum speeds is a clue to why it was deemed more important than other violations and thus not included in the point system. As the law now stands, the secretary may suspend the operating privileges of a person if that person has committed a violation of this section. In this case, appellant was convicted of operating a motor vehicle 12 miles over the speed limit on the Schuylkill Expressway. We do not deem a suspension of 15 days an arbitrary exercise of the discretion reposed in the Secretary of Revenue by the legislature.
Accordingly, we enter the following:
ORDER
And now, December 4, 1969, the order of the Secretary of Revenue suspending appellant’s operating privileges for a period of 15 days is reinstated and the appeal is dismissed.